Citation Nr: 0731277	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition. 

2.  Entitlement to service connection for a respiratory 
condition.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a skin condition of 
the trunk.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1989 to June 1992.  Service in Southwest Asia 
during the Persian Gulf War is indicated by the evidence of 
record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in part, denied service connection 
for a respiratory condition, bilateral knee condition, 
headaches and a chronic skin condition involving the trunk. 

Remanded issue

The issue of entitlement to service connection for a skin 
condition of the trunk is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In May 2005, the veteran filed a claim of entitlement to 
service connection for a bilateral ankle condition, a 
bilateral foot condition, tinnitus, hearing loss and a 
psychiatric disorder.  These issues have not yet been 
adjudicated, and they are referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not yet 
adjudicated by the RO].

FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not indicate that the veteran has a bilateral 
knee condition. 

2.  The competent medical evidence of record does not support 
a finding that the veteran's currently diagnosed asthma or 
migraine headaches existed during military service. 

CONCLUSIONS OF LAW

1.  A bilateral knee condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Exercise induced asthma and migraine headaches were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
bilateral knee condition, a respiratory condition, migraine 
headaches and a skin condition.  As is discussed elsewhere in 
this decision, the issue of the veteran's entitlement to 
service connection for a skin condition is being remanded for 
further development.  


In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated July 17, 2002 including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies."  With respect to private treatment records, the 
letter informed the veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  

The July 2002 letter further emphasized:  "You must give us 
enough information about these records so that we can request 
them from the person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence" 

The Board also notes that a subsequent letter from the RO 
dated March 20, 2006 specifically requested the veteran 
submit any additional information or evidence that pertains 
to his claim or inform the RO of such information or 
evidence.  This complied with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above mentioned March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In any event, because the veteran's claims are being denied, 
the matters of degree of disability and effective date are 
moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims as to these three issues, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  In particular, the VA has 
obtained the veteran's VA outpatient medical treatment 
records, his service medical records and provided him with a 
comprehensive examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision as to these 
three issues.  

1.  Entitlement to service connection for a bilateral knee 
condition. 

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, there is no 
medical evidence of record which supports the veteran's claim 
of a bilateral knee condition.  Upon examination in December 
2001, the veteran's knee posture and alignment were normal, 
and he was able to squat without any complaints of pain.  The 
VA examiner stated that "there is no swelling or any 
effusion.  There is no deformity and patellar compression is 
not painful.  Ligaments are stable.  McMurray and Drawer 
tests are negative.  Range of motion is 0-140 on both sides.  
Quadriceps muscle tone is good."  X-ray tests did not reveal 
any knee abnormalities.  There was no malalignment.  The VA 
examiner concluded that there was no "objective evidence of 
traumatic or orthopedic pathology" with respect to the 
veteran's knees.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  That is, he has presented no medical evidence  which 
indicates that he has a current knee disability.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the veteran himself believes that he has a 
bilateral knee disability, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the veteran's bilateral knee 
claim, and it fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

Regarding the second Hickson element, in-service disease or 
injury, the Board has reviewed the veteran's service medical 
records. There is no entry in those records which indicates 
the veteran complained of or sought treatment for a knee 
condition. Nor is there any other medical evidence of record 
that indicates the veteran had a knee condition during 
service. The Board also notes that the first contentions the 
veteran made about a knee condition were in 2001, almost 10 
years after he left service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  

After a review of all the records, the Board finds that the 
evidence does not indicate the veteran had any condition 
involving his knees during service, and that, therefore, 
element (2) is also not satisfied.

With respect to element (3), in the absence of a current 
disability  well as any evidence of knee problems during 
service, it follows that a medical nexus is also lacking.  
Accordingly, Hickson element (3) has not been met and the 
veteran's claim fails on this basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a bilateral knee condition, as Hickson elements (1), (2) and 
(3) have not been met.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for a respiratory 
condition.

3.  Entitlement to service connection for migraine headaches.

The veteran is seeking service connection for a respiratory 
condition and migraine headaches.  For the sake of economy, 
because these two issues involve the application of the same 
law to virtually identical facts, the Board will address them 
together.  

Analysis

The Board initially notes that the law and regulations 
pertaining to service connection for undiagnosed illnesses 
resulting from Persian Gulf War service are not for 
application, as the veteran has diagnosed disabilities, 
namely of migraine headaches and exercise induced asthma.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006).  
The veteran and his representative do not appear to contend 
that the Persian Gulf regulations are applicable.   

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.
	
With respect to Hickson element (1) the veteran was diagnosed 
with exercise induced asthma and migraine headaches during a 
VA examination in December 2001.  Hickson element (1) has 
therefore been satisfied.

With respect to Hickson element (2), in service disease or 
injury, the veteran's service medical records do not document 
any complaints of headaches or respiratory difficulty or 
distress.  The veteran was not diagnosed or examined during 
military service for any form of respiratory disorder and the 
records do not document any pulmonary injury.  Similarly, the 
veteran was not treated for any headaches or head injury 
during his military career.  The separation examination was 
pertinently normal.  Consequently, there is no evidence of an 
in-service injury or disease, Hickson element (2) has not 
been met and the veteran's claims fail on this basis alone. 

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the veteran's currently 
diagnosed asthma or migraine headaches to his military 
service.  

To the extent that the veteran and his representative contend 
that a medical relationship exists between his exercise 
induced asthma or his migraine headaches and his military 
service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The veteran has been accorded ample opportunity to provide 
competent medical evidence which serves to relate this 
currently diagnosed respiratory and headaches conditions to 
his military service.  He has not done so. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a respiratory disorder and entitlement to service connection 
for migraine headaches, as Hickson elements (2) and (3) have 
not been met.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for a bilateral knee 
condition is denied. 

Entitlement to service connection for a respiratory condition 
is denied.

Entitlement to service connection for migraine headaches is 
denied.


REMAND

4.  Entitlement to service connection for a skin condition of 
the trunk.

While in service, the veteran received treatment for 
dermatitis of the eyelids.  The veteran has alleged that 
shortly after returning from service he developed a "hive-
like eruption, mostly on his abdomen, which occurs 
approximately two out of every four weeks."  Upon 
examination in December 2001, the condition was not present; 
however the veteran was diagnosed with livedo reticularis and 
issued a provisional diagnosis of urticaria based on his 
reported history.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the precise nature of the veteran's 
current skin disability, as well as the relationship, if any, 
between any current skin disability and the in-service 
dermatitis.  These questions must be addressed by an 
appropriately qualified medical professional.  A medical 
examination and opinion is therefore necessary.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2005) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

It appears that the December 2001 VA examination occurred 
when the veteran was not suffering from an active phase of 
urticaria.  The veteran has characterized his flare-ups of 
the claimed condition as sporadic with unknown provoking 
factors.
Given the unpredictable nature of the veteran's flare-ups, an 
examination during a flare up may not be feasible in this 
case.  See Voerth v. West, 13 Vet. App. 117, 122-3 (1999). 

Accordingly, this issue is REMANDED for the following action:

1. VBA should contact the veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his skin condition.  
Any records so identified and obtained 
should be associated with the veteran's VA 
claims folder.

2.  VBA should make arrangements for the 
veteran to be physically examined.  The 
veteran's claims folder should be provided 
to the examiner.  The examiner should 
render an opinion as to whether the 
veteran has a chronic skin disorder, and 
if so whether such condition was incurred 
or aggravated during or due to his 
military service   A report should be 
prepared and associated with the veteran's 
VA claims folder. 

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for a skin condition of 
the trunk.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


